     Case 2:19-cv-01228-TLN-KJN Document 67 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFF HAWKINS,                                      No. 2:19-cv-1228 TLN KJN P
12                        Plaintiff,
13            v.                                        ORDER
14   M. WINKFIELD, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel. On January 31, 2021, plaintiff

18   signed a document styled, “Alleged Failure to Respond to Discovery.” (ECF No. 66.) Such

19   document was filed on February 4, 2021, the same day the court issued its order denying

20   plaintiff’s motion to compel discovery. It appears plaintiff’s recent motion crossed in the mail

21   with the court’s order, and in any event, does not cure any of the defects noted in the court’s

22   February 4, 2021 order. Therefore, plaintiff’s motion is denied without prejudice.

23            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 66) is denied

24   without prejudice.

25   Dated: February 9, 2021

26
27

28   hawk1228.mtc2

                                                       1
